Citation Nr: 1738319	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  16-31 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection bilateral hearing loss. 

3.  Entitlement to service connection bilateral eye disability.


REPRESENTATION

Appellant represented by:	William C. Herren, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to July 1962. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law; a transcript of that hearing is of record. 

With regard to representation, in June 2016, the Veteran appointed the attorney listed on the title page and thereby revoked his prior representation by the Texas Veterans Commission. The Board recognizes this change in representation.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the case on the docket based on advanced age.  38 C.F.R. § 20.900(c) (2016) (defining advanced age as 75 or more years of age). 

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for bilateral eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACTS

1.  In an August 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the August 2010 rating decision is new and material evidence that raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The August 2010 rating decision that denied the claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2016). 

2.  The additional evidence received since the August 2010 decision is new and material, and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the only claim being decided herein, the application to reopen the claim for service connection for bilateral hearing loss, further discussion of the VCAA is unnecessary.

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Here, the Veteran's original claim for service connection for bilateral hearing loss was denied in an August 2010 rating decision.  Although notified of this decision later that month, the Veteran did not appeal, nor was new and material evidence associated with the record within one year of its issuance.  Accordingly, the August 2010 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The RO's August 2010 denial was based, in part, on the fact that the medical evidence did not show that the Veteran's hearing loss was related to noise exposure in service.  The evidence received since the August 2010 denial includes the Veteran's January 2013 statement indicating that his acoustic trauma is due to noise exposure in service and also due to be being shot in the face by a gun loaded with blanks near his eyes and ears in service.  As this new evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for bilateral hearing loss is warranted. 
ORDER

The application to reopen a claim for entitlement to service connection for bilateral hearing loss is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims of entitlement to service connection for bilateral hearing loss and bilateral eye disability on appeal.

With regard to entitlement to service connection for bilateral hearing loss, In December 2013, the Veteran was afforded a VA audiological examination, at which time the examiner diagnosed him with bilateral sensorineural hearing loss. Regarding nexus, the examiner stated she could not render a medical opinion without resorting to speculation.  The examiner reasoned that she was unable to provide a medical opinion regarding the etiology of the claimant's hearing without resorting to speculation based on the high probability of noise exposure during airborne reconnaissance without adequate hearing protection in combat during the Vietnam War.  The examiner's opinion is unclear, as the Veteran did not serve in Vietnam.  Moreover, opinions indicating that a conclusion cannot be reached without resort to speculation are disfavored. Jones v. Shinseki, 23 Vet.  App. 382 (2009).

With regard to entitlement to service connection for bilateral eye disability, the Veteran claims that he was shot in the face by a gun loaded with blanks during a training exercise and that his eyes have progressively gotten worse since then.  The Veteran was afforded a VA examination in December 2013.  The examiner diagnosed the Veteran with bilateral preoperative cataracts.  The examiner opined that the bilateral eye disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that "neither the patient's diabetes nor the injury to the right side of the face appear to be the cause of his age related cataracts."  In light of the Veteran's allegations that his vision began to worsen after being shot, the fact that the examiner did not address these lay statements, and the lack of a rationale, the Board finds the examination report is inadequate.

Given these noted deficiencies, a remand is necessary to obtain additional medical opinions as to the nature and etiology of the claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an opinion from an audiologist or other appropriate health care professional.  A copy of the claims file should be provided to and reviewed prior to expressing an opinion on the following question: 

(i) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss had its onset in service or within a year of separation from service, or is otherwise the result of in-service noise exposure, acoustic trauma, or being shot in the face by a gun loaded with blanks.

A complete rationale should accompany any opinion provided.

The audiologist is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinion. 

2.  Request an opinion from an optometrist, ophthalmologist, or other appropriate health care professional.

A copy of the claims file should be provided to and reviewed prior to expressing an opinion on the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's eye disability had its onset in service or is otherwise the result of being shot near the eyes by a gun loaded with blanks.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


